United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                               No. 21-10412                      November 17, 2021
                             Summary Calendar                       Lyle W. Cayce
                                                                         Clerk

United States of America,

                                                          Plaintiff—Appellee,

                                    versus

Mark Lucio,

                                                      Defendant—Appellant.


               Appeal from the United States District Court
                   for the Northern District of Texas
                        USDC No. 5:19-CR-143-1


Before Wiener, Dennis, and Haynes, Circuit Judges.
Per Curiam:*
       The attorney appointed to represent Mark Lucio has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Lucio has filed a response. To the extent Lucio raises claims of ineffective


       *
         Pursuant to 5th Circuit Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Circuit Rule 47.5.4.
                                 No. 21-10412


assistance of counsel, the record is not sufficiently developed to allow us to
evaluate them fairly. We therefore decline to consider such claims, without
prejudice, however, to collateral review. See United States v. Isgar, 739 F.3d
829, 841 (5th Cir. 2014).
       We have reviewed counsel’s brief and the relevant portions of the
record reflected therein, as well as Lucio’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and
the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Lucio’s pro se
motion for appointment of new counsel is DENIED as untimely. See United
States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                      2